DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Method claim 5 recites conditional limitations that do not limit the claim’s broadest reasonable interpretation.  See MPEP 2111.04.  For example, claim 5 requires: “determining whether history network speeds corresponding to other CDNs exist; in response to determining that the history network speeds corresponding to the other CDNs exist,” the “calculating” and “determining” steps are performed.  The scope of this language includes the possibility that the “history network speeds corresponding to other CDNs” does not exist.  In this scenario, the “calculating” and “determining” steps are not performed, which is the scenario captured in claim 6.  As a result, the BRI of claim 5 does not include the “calculating” and “determining” steps.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “in response to determining that the history network speeds corresponding to the other CDNs exist, acquiring standard resolution.”  In light of the specification, and claims 6 and 19, it appears that the intent of this claim is that the network speeds for the “other CDNs” does not exist when the standard resolution is acquired.  Antecedent basis issues also appear to show that this claim should depend on claim 12, not claim 8.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 depends on claim 1, thus inherits its limitations.  A result of this dependency is that claim 5 recites that “history network speed corresponding to CDN” is acquired, which is a positive recitation that this information exists.  However, claim 5 also recites that the history network speed corresponding to the CDN “does not exist.”  The written description does not provide support for this information both existing and not existing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends on claim 1, thus inherits its limitations.  A result of this dependency is that claim 5 recites that “history network speed corresponding to CDN” is acquired, which is a positive recitation that this information exists.  However, claim 5 also recites that the history network speed corresponding to the CDN “does not exist.” Because it is not possible for this information to both exist and not exist, the scope of claim 5 is not clear.
To overcome this issue, it is recommended that the claims be amended such that only one of these two possible scenarios be recited.
Claims 12-13 and 18-19 are not rejected under this heading, as these claims require that the computing device and processor be capable of performing the claimed functions, without explicitly requiring the existence or absence of the history network speed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, US 20190182518 in view of Soroushian, US 20140365651.

As to claim 1 discloses a method, comprising: 
determining a Content Delivery Network (CDN) corresponding to a video to be played in response to a video loading signal ([0055] – the CDN corresponding to a requested video is determined); 
acquiring a network speed corresponding to the CDN ([0062] – current network bandwidth (e.g. network speed) corresponding to the CDN is acquired); and 
determining an initial resolution of the video to be played according to the network speed corresponding to the CDN ([0062] – prior to delivery, the content is trans-sized (its resolution altered) according to bandwidth, or network speed, between CDN and client).  
Mittal fails to disclose acquiring a history network speed corresponding to the CDN and determining an initial resolution of the video to be played according to the history network speed corresponding to the CDN.  
However, Soroushian discloses acquiring a history network speed corresponding to the CDN and determining an initial resolution of the video to be played according to the history network speed corresponding to the CDN ([0068]-[0070] – historical bandwidth (history network speed) information is utilized when selecting (by the server: see [0064]) an initial video resolution).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittal with the teachings of Soroushian, the motivation being to provide an accurate estimate of initial bandwidth, thereby enabling the highest-possible quality stream to be delivered upon request (see Soroushian [0052]-[0054]).

As to claim 2 the system of Mittal and Soroushian discloses that the determining an initial resolution of the video to be played according to the history network speed corresponding to the CDN comprises: calculating a maximum supportable playing code rate according to the history network speed corresponding to the CDN; acquiring corresponding relationships between preset resolutions of the video to be played and playing code rates; determining a preset resolution corresponding to the maximum supportable playing code rate according to the corresponding relationships; and taking the preset resolution corresponding to the maximum supportable playing code rate as the initial resolution (Soroushian [0056], [0070], [0073] – based on available bandwidth, the highest supportable code rate is determined, and the resolution corresponding to this is selected to be delivered).  

As to claim 4 the system of Mittal and Soroushian discloses that the determining a preset resolution corresponding to the maximum supportable playing code rate according to the corresponding relationships comprises: determining a maximum playing code rate from the plurality of playing code rates, wherein the maximum playing code rate is a maximum one of a subset of the plurality of playing code rates less than or equal to the maximum supportable playing code rate; determining a preset resolution corresponding to the maximum playing code rate according to the corresponding relationships; and taking the preset resolution corresponding to the maximum playing code rate as the preset resolution corresponding to the maximum supportable playing code rate (Soroushian [0056], [0070], [0073]).  

Claims 5 and 6 require: in response to determining that the history network speed corresponding to the CDN does not exist, determining whether history network speeds corresponding to other CDNs exist; in response to determining that the history network speeds corresponding to the other CDNs exist, calculating an average value of the history network speeds corresponding to the other CDNs; and determining the initial resolution according to the average value of the history network speeds corresponding to the other CDNs (claim 5); and in response to determining that the history network speeds corresponding to the other CDNs do not exist, acquiring standard resolution; and taking the standard resolution as the initial resolution (claim 6).
However, these claims recite steps that are only performed when a particular condition is met.  Further, these limitations do not limit claim scope, because claim 1, upon which claim 5 depends, recites that the history network speed corresponding to the CDN does exist.  Accordingly, the scenario in which this information does not exist will never occur, and thus does not need to be performed by the prior art for the claimed method to be performed.  See MPEP 2111.04 II, as well as the “Claim Interpretation” heading and the 35 U.S.C. 112(b) rejection above.

As to claim 7 Soroushian discloses: when playing of the video to be played is finished, receiving an average downloading network speed of the video to be played sent by a client, wherein the client is used for playing the video to be played; and updating the history network speed corresponding to the CDN according to the average downloading network speed of the video to be played ([0031], [0063], [0068] – measurements are made after a streaming session, and bandwidth measurements are sent to the performance server.  Average bandwidth measurements are determined for the video data).  

As to claim 8 see rejection of claim 1.  Mittal and Soroushian further disclose a computing device comprising: one or more processors; and one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform the method of claim 1 (see Mittal [0158], Soroushian [0063]).

As to claims 9 and 11, and 14 see rejection of claims 2, 4, and 7, respectively.
As to claims 15-16 and 20 see rejection of claims 1-2, 4, and 7, respectively.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal and Soroushian in view of van der Schaar, US 20120179834.

As to claims 3, 10, and 17 the system of Mittal and Soroushian fails to disclose that the calculating a maximum supportable playing code rate according to the history network speed corresponding to the CDN comprises: acquiring a preset safety weighting value; and calculating the maximum supportable playing code rate according to the history network speed corresponding to the CDN and the preset safety weighting value.  
However, van der Schaar discloses: acquiring a preset safety weighting value; and calculating a maximum supportable playing code rate according to the network speed corresponding to the CDN and the preset safety weighting value ([0067], [0093] – a safety margin, or safety weighting value, is used when calculating a maximum bitrate of a selected stream of video).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mittal and Soroushian with the teachings of van der Schaar, the rationale being to reduce the likelihood of inconsistent playback due to variations in network conditions – see [0053].

Allowable Subject Matter
Claims 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  To be placed in condition for allowance, claim 13 must also be amended to overcome the claim objections described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423